Citation Nr: 0501890	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  96-18 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1953 
to June 1957 and from May 1958 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

Of particular significance in this case are the provisions 
with respect to medical opinions.  Before VCAA, the claimant 
had the duty to submit competent medical evidence of a nexus 
connecting disease or injury in service to the claimed 
disability.  Under VCAA, if there is lay or medical evidence 
(including statement from the claimant) which indicates that 
the disability or symptoms may (emphasis added) be associated 
with active service, VA must obtain a medical opinion.  
38 U.S.C.A. § 5103A(d)(2)(B) (West 2002).  

The Board notes that it previously remanded the case, in 
January 2001 for compliance with VCAA.  At that time, the 
Board did not request a medical opinion.  Since then, the 
United States Court of Appeals for Veterans Claims has 
provided further guidance as to the application of the law.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  While we 
regret the further delay associated with another remand, to 
comply with the current statute and case law, we must return 
the case to the RO for a medical opinion.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should forward the claims 
folder to a specialist in oncology for 
review.  The specialist should review the 
treatises submitted by the claimant and 
any other relevant literature.  The 
specialist should express an opinion as 
to: 
?	Whether it is at least as likely as 
not that poisons found at the 
veteran's last radar site 
contributed to bring about his 
death.  The doctor should explain 
his opinion.  
?	Whether it is at least as likely as 
not that exposure to non-ionizing 
radiation, while working with radar, 
contributed to bring about the 
veteran's death.  The doctor should 
explain his opinion.  

2.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



